DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 03/15/2022 (“03-15-22 OA”), the Applicant amended independent claims 1 and 7 and added new claim 13 in a reply filed on 04/24/2022 (“04-24-22 Reply”). Applicant’s amendments to independent claims 1 and 7 have substantively changed the scope of claims 1 and 7 and their respective dependent claims.
	Currently, claims 1-13 are examined as below.
Response to Arguments
Applicant’s amendments to 1-2 and 7-8 have overcome parts of the 112(b) rejections as set forth under line item number 1 in the 03-15-22 OA.
Applicant’s amendments to independent claims 1 and 7 have overcome the prior-art rejections as set forth under line item number 2 in the 03-15-22 OA.
New references are introduced. New grounds of rejections under 35 U.S.C. 102(a)(1) and 112(b). There are also claim objections.
Applicant withdrew claim 12 in the 04-24-22 Reply. Since there is no restriction requirement for this application, such withdrawal of claim 12 is improper, and claim 12 is still subject to examination. The Applicant may cancel claim 12 if the Applicant wishes to exclude claim 12 from examination.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: 
	Regarding independent claim 1, in line 5, “a left metal electrode and right metal electrode” should read “a left metal electrode and a right metal electrode.”
	Regarding independent claim 7:
First, in lines 7-8, “the top surface of the first and second interdigitated metal electrodes” should read “the top surfaces of the first and second interdigitated metal electrodes.” The top surface should be in plural form for two interdigitated metal electrodes.
Second, in lines 11-12, “the top surfaces of the first interdigitated metal electrode, second interdigitated metal electrode, and the tunable dielectric layer” should read “the top surfaces of the first interdigitated metal electrode, the second interdigitated metal electrode, and the tunable dielectric layer.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Independent claim 1 is indefinite, because:
	First, it is unclear whether the limitation “a substrate” in line 3 is the same substrate as recited in line 1 of claim 1. The limitation will be interpreted as the same substrate, and in this case “a substrate” in line 3 should read “the substrate.”
	Second, it is unclear whether the limitation “a substrate” in line 5 is the same substrate as recited in line 1 of claim 1. The limitation will be interpreted as the same substrate, and in this case “a substrate” in line 5 should read “the substrate.”
	Claim 2 is indefinite, because the limitation “the electrode separation” was not mentioned before. There is insufficient antecedent basis. The limitation “the electrode separation” should read “an electrode separation.”
	Claim 3 is indefinite, because the limitation “said thickness” was not mentioned before. There is insufficient antecedent basis. The limitation should read “a thickness.”
	Claim 4 is indefinite, because the limitation “the list” was not mentioned before. There is insufficient antecedent basis. The limitation should read “a list.”
	Independent claim 7 is indefinite, because:
	First, it is unclear whether the limitation “a substrate” in line 2 is the same substrate as recited in line 1 of claim 7. The limitation will be interpreted as the same substrate, and in this case “a substrate” in line 2 should read “the substrate.”
	Second, the limitation “the gap between the interdigitated electrodes” in lines 5-6 was not mentioned before. There is insufficient antecedent basis. The limitation should read “a gap between the interdigitated electrodes.”
	Claim 9 is indefinite, because the limitation “the list” was not mentioned before. There is insufficient antecedent basis. The limitation should read “a list.”
	Claim 12 is indefinite, because:
	First, it is unclear whether the limitation “at least one electrode” refers to one of the first and second interdigitated metal electrodes.
	Second, the limitation “the surface of the tunable dielectric surface” was not mentioned before. There is insufficient antecedent basis. The limitation should read” a surface of the tunable dielectric surface.”
	Third, the limitation “the tunable dielectric surface” was not mentioned before. There is insufficient antecedent basis.
Note the dependent claims 2-6 and 8-13 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0125052 A1 to Moon et al. (“Moon”).

    PNG
    media_image1.png
    368
    363
    media_image1.png
    Greyscale

	Regarding independent claim 1, Moon in Fig. 3 teaches a lateral metal insulator metal (MIM) variable capacitor 100 (¶ 28 & ¶ 34, lateral type tunable capacitor 100) on a substrate 110 (¶ 29, substrate 110) comprising: 
a tunable dielectric layer 120 (¶ 32, dielectric 120 formed of barium strontium titanate (BST), which is the same tunable dielectric material as the Applicant purported in disclosure (see pages 4 & 9 in the specification of the present application)) on a substrate 110 (¶ 29, substrate 110); 
no metal electrodes under the tunable dielectric layer 120 (Fig. 3 & ¶ 29, dielectric layer 120 is formed directly on the substrate 110 without other layers under the dielectric layer 120 and the substrate 110); 
a left metal electrode 132 (¶ 29, first capacitor electrode 132) and right metal electrode 134 (¶ 29, second capacitor electrode 134) on a substrate 110 (¶ 29, substrate 110) such that the electrodes 132, 134 are directly across from each other and the tunable dielectric layer 120 is sandwiched between the left metal electrode 132 and right metal electrode 134; 
no metal on the top surface of the tunable dielectric layer 120 (Fig. 3, there is no other layers on the top of the dielectric layer 120); 
the top surfaces of the left metal electrode 132, tunable dielectric layer 120, and right metal electrode 134 are coplanar (Fig. 3).
Regarding claim 2, Moon in Figs. 3 and 6A-6B further teaches the electrode separation (i.e., thickness of dielectric layer 120 between electrodes 132 and 134; Figs. 3, 6A-6B, ¶ 50 & ¶ 11 disclose a thickness of the dielectric layer 200 is measured in a direction between two electrodes 132 and 134, as such thickness of the dielectric layer 200 contributes to the loss in the device) between the left metal electrode 132 and right metal electrode 134 is 400 nm (¶ 50, thickness of a BST film (i.e., dielectric layer 120) of the lateral type tunable capacitor 100 is 400 nm), which anticipates the claimed range of less than or equal to 10 microns.
Regarding claim 3, Moon in Fig. 3 further teaches said thickness of the tunable dielectric layer 120 is 400 nm (¶ 50, thickness of a BST film (i.e., dielectric layer 120) of the lateral type tunable capacitor 100 is 400 nm), which anticipates the claimed range of less than 10 microns.
Regarding claim 4, Moon in Fig. 3 further teaches the tunable dielectric layer 120 includes barium strontium titanate (¶ 32).
Regarding claim 5, Moon in Fig. 3 further teaches the tunable dielectric layer 120 is a ferroelectric material (¶ 32).
	Regarding claim 6, Moon in Fig. 3 further teaches the tunable dielectric layer 120 is a paraelectric material (¶ 32).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-13 are rejected.
Claims 7-13 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and the claim objections, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.

    PNG
    media_image2.png
    293
    582
    media_image2.png
    Greyscale

	Regarding independent claim 7, U.S. Patent Publication No. 2008/0049375 A1 to Lee in Figs. 1-2 and 3d teaches an interdigitated variable capacitor (¶ 28, tunable inter-digital capacitor (IDC)) on a substrate 100 (¶ 29, substrate 100) comprising: 
a tunable dielectric layer 200 (¶ 31 & ¶ 38, first dielectric layer 200 including BST, which is the same tunable dielectric material as the Applicant purported in disclosure (see pages 4 & 9 in the specification of the present application)) on a substrate 100 (¶ 29, substrate 100); 
no metal electrodes under the tunable dielectric layer 200 (Figs. 1 & 3d); 
a first interdigitated metal electrode 300 (¶ 29 & ¶ 31-¶ 34, electrode metal pattern 300 in the electrode pattern groove 250 of IDC 250c extends from ground line 250a) and a second interdigitated metal electrode 300 (Figs. 1, 3d, ¶ 29 & ¶ 31-¶ 34, electrode metal pattern 300 in the electrode pattern groove 250 of IDC 250c extends from signal line 250b) such that the tunable dielectric layer 200 is under the interdigitated electrodes 300 and in the gap between the interdigitated electrodes 300 (Fig. 3d); 
no metal on the top surface of the tunable dielectric layer 200 in the gap between the interdigitated electrodes 300 (Fig. 3d); 
the top surfaces of the first interdigitated metal electrode 300, second interdigitated metal electrode 300, and the tunable dielectric layer 200 in the gap between the interdigitated electrodes 300 are coplanar (Fig. 3d).
However, the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, no tunable dielectric on the top surface of the first and second interdigitated metal electrodes.
Therefore, independent claim 7 would be allowable.
Claims 8-12 would be allowable, because they depend from the allowable claim 7.
Claim 13 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 13, wherein the tunable dielectric layer is a plurality of dielectric layers with at least one layer being a tunable dielectric.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                        

/JAY C CHANG/Primary Examiner, Art Unit 2895